Exhibit 10.1

AMENDMENT TO

THE WYETH 2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN

Effective as of September 27, 2007, the Wyeth 2005 Amended and Restated Stock
Incentive Plan was amended as follows:

Section 7 was amended to read in its entirety as follows:

Section 7. Adjustment in Event of Change in Stock. Subject to Section 8, in the
event of a stock split, stock dividend, cash dividend (other than a regular cash
dividend), combination of shares, merger, or other relevant change in the
Company’s capitalization, the Committee shall adjust in the manner determined by
the Committee in its sole discretion to be appropriate (i) the number and kind
of shares available for issuance under the Plan (including the number of shares
that may be granted as Restricted Stock), (ii) the maximum number of shares for
which Options may be granted to any Participant during any one fiscal year of
the Company, (iii) the number, kind and Option Price of shares subject to
outstanding Options and/or (iv) the number and kind of shares subject to
outstanding Restricted Stock awards; provided, however, that, except in the case
of incentive stock options, the number, kind and Option Price of shares subject
to outstanding Options shall be adjusted in the manner described in
Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations; provided, further,
that the case of incentive stock options, to the extent permitted by Sections
422 and 424 of the Code, in the event that the outstanding shares of Common
Stock of the Company are increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company or of
another corporation, through reorganization, merger, consolidation, liquidation,
recapitalization, reclassification, stock split-up, combination of shares or
dividend, appropriate adjustment in the number and kind of shares as to which
Options may be granted and as to which Options or portions thereof then
unexercised shall be exercisable, and in the Option Price thereof, shall be made
to the end that the proportionate number of shares or other securities as to
which Options may be granted and the Participant’s proportionate interests under
outstanding Options shall be maintained as before the occurrence of such event;
provided, that any such adjustment in shares subject to outstanding Options
(including any adjustments in the Option Price) shall be made in such manner as
not to constitute a modification as defined by subsection (h)(3) of Section 424
of the Code; and provided, further, that, in the event of an adjustment in the
number or kind of shares under a Restricted Stock award pursuant to this
Section 7, any new shares or units issued to the Participant in respect thereof
shall be subject to the same terms, conditions and restrictions as the
underlying Restricted Stock award for which the adjustment was made.

 

1